





Exhibit 10.30


Execution Version




AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of October 23, 2018 (this “Amendment”), among LEVI STRAUSS &
CO., a Delaware corporation (the “U.S. Borrower”), LEVI STRAUSS & CO. (CANADA)
INC., an Ontario corporation (the “Canadian Borrower” and together with the U.S.
Borrower, the “Borrowers”), the Lenders party hereto, JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, and JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, as
Multicurrency Administrative Agent.


W I T N E S S E T H:


WHEREAS, the Borrowers, the other Loan Parties party thereto, the Administrative
Agent, the Multicurrency Administrative Agent and each lender from time to time
party thereto (the “Lenders”) have entered into a Second Amended and Restated
Credit Agreement, dated as of May 23, 2017 (the “Credit Agreement”) (capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement as amended by this Amendment (the “Amended
Credit Agreement”)):


WHEREAS, on the date hereof, the Borrowers, the Administrative Agent, the
Multicurrency Administrative Agent and the Lenders party hereto desire to amend
the Credit Agreement as set forth in Section 1 hereof;


WHEREAS, JPMorgan Chase Bank, N.A. (the “Amendment No. 1 Arranger”) will act as
sole lead arranger and bookrunner in connection with this Amendment;


WHEREAS, the Administrative Agent, the Multicurrency Administrative Agent, the
Borrowers and the Lenders signatory hereto are willing to so agree pursuant to
Section 9.02(b) of the Credit Agreement, subject to the conditions set forth
herein;


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:


SECTION 1.    Amendments. Effective as of the Amendment No. 1 Effective Date and
subject to the terms and conditions set forth herein:


(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition (in applicable alphabetical order):


“Permitted Investments” means, as of any date of determination: (a) marketable
securities issued or directly and unconditionally guaranteed as to interest and
principal by the United States government having, at the time of the acquisition
thereof, a rating of at least AA from S&P or the equivalent thereof from another
nationally recognized rating agency, in each case maturing within three years
after such date; (b) marketable securities issued or directly and
unconditionally guaranteed as to interest and principal by any country that is a
member state of the European Union having, at the time of the acquisition
thereof, a rating of at least AA from S&P or the equivalent thereof from another
nationally recognized rating agency and, in each case, maturing within three
years after such date; (c) marketable securities issued by any agency of the
United States having,





--------------------------------------------------------------------------------





at the time of the acquisition thereof, a rating of at least AA from S&P or the
equivalent thereof from another nationally recognized rating agency and in each
case maturing within three years after such


date; (d) taxable or tax-exempt marketable direct obligations issued by any
state of the United States or any political subdivision of any such state or any
public instrumentality thereof, in each case having, at the time of the
acquisition thereof, a rating of at least A- from S&P or the equivalent thereof
from another nationally recognized rating agency and, in each case, maturing
within three years after such date; (e) Dollar denominated fixed or floating
rate notes and foreign currency denominated fixed or floating rate notes, in
each case maturing within three years of such date and having, at the time of
the acquisition thereof, a rating of at least A- from S&P or the equivalent
thereof from another nationally recognized rating agency; (f) commercial paper
maturing no more than one year from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or the
equivalent thereof from another nationally recognized rating agency; (g) time
deposits, certificates of deposit or bankers’ acceptances issued or accepted by
any Lender or by any commercial bank organized under the laws of the United
States, any state thereof or an OECD country maturing within three years of such
date and, having, at such date, a rating of at least A-1 from S&P or the
equivalent thereof from another nationally recognized rating agency (except as
otherwise approved by the Treasurer of the U.S. Borrower in a manner consistent
with board-approved policy) or by a primary government securities dealer
reporting to the Market Reports Division of the Federal Reserve Bank of New
York; (h) repurchase agreements with financial institutions organized under the
laws of the United States, any state thereof or an OECD country, having, at such
date, a rating of at least AAA from S&P or the equivalent thereof from another
nationally recognized rating agency (except as otherwise approved by the
Treasurer of the U.S. Borrower in a manner consistent with board-approved
policy) or with a primary government securities dealer reporting to the Market
Reports Division of the Federal Reserve Bank of New York; (i) shares of mutual
funds whose investment guidelines restrict 95% of such funds’ investments to
those satisfying the provisions of clauses (a) through (i) above; and (j) money
market funds that (i) (x) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 or (y) in
the case of any Canadian Loan Party, are money market mutual funds (as defined
in National Instrument 81-102 Mutual Funds) that are reporting issuers (as
defined under Ontario securities law) in the Province of Ontario, (ii) are rated
at least AAA by S&P or the equivalent thereof from another nationally recognized
ratings agency and (iii) have portfolio assets of at least $1,000,000,000.


(b)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Canadian Borrowing Base” in its entirety as
follows:


“Canadian Borrowing Base” means, as of any date of determination (without
duplication), a Dollar Amount equal to the sum of (i) subject to Section
6.04(o), 100% of cash and Cash Equivalent balances in Dollars or Canadian
Dollars of the Canadian Loan Parties in the Canadian Borrowing Base Cash
Collateral Account and the Canadian Availability Cash Collateral Account plus
(ii) 90% of Eligible Credit Card Receivables of the Canadian Loan Parties plus
(iii) 85% of Eligible Accounts of the Canadian Loan Parties plus (iv) following
completion of a field examination and Inventory appraisal reasonably
satisfactory to the Administrative Agent, (a) 90% of the Net Orderly Liquidation
Value of Eligible Retail Finished Goods of the Canadian Loan Parties and (b) 85%
of the Net Orderly Liquidation Value of Eligible Wholesale Finished Goods of the
Canadian Loan Parties (which shall not exceed 100% of the cost of Eligible
Wholesale Finished Goods of the Canadian Loan Parties) minus (v) without
duplication, Reserves established by the Administrative Agent in its Permitted
Discretion; provided that the Canadian Borrowing Base shall not exceed
$10,000,000 until such time as the Loan Parties have provided supporting detail
to the Administrative Agent reasonably satisfactory to the Administrative Agent
in connection with the field examination of the Accounts and related working
capital matters and financial information of the Canadian Loan Parties and of





--------------------------------------------------------------------------------





the related data processing and other systems.


(c)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “U.S. Borrowing Base” in its entirety as follows:


“U.S. Borrowing Base” means, as of any date of determination (without
duplication), the sum of (i) subject to Section 6.04(o), 100% of cash and Cash
Equivalent balances in Dollars of the U.S. Loan Parties in the U.S. Borrowing
Base Cash Collateral Account and the U.S. Availability Cash Collateral Account
plus (ii) 90% of Eligible Credit Card Receivables of the U.S. Loan Parties plus
(iii) 85% of Eligible Accounts of the U.S. Loan Parties plus (iv) 50% of the
value of Eligible Raw Materials of the U.S. Loan Parties plus (v) the Trademark
Component plus (vi) the lesser of (A)(I) 95% of the lower of cost or market
value of Eligible Finished Goods of the U.S. Loan Parties plus (II) 50% of the
lower of cost or market value of Eligible Third Party Logistics Goods of the
U.S. Loan Parties and (B)(I) 90% of the Net Orderly Liquidation Value of
Eligible Retail Finished Goods of the U.S. Loan Parties plus (II) 85% of the Net
Orderly Liquidation Value of Eligible Wholesale Finished Goods and Eligible
Third Party Logistics Goods of the U.S. Loan Parties (which shall not exceed
100% of the cost of Eligible Wholesale Finished Goods and Eligible Third Party
Logistics Goods of the U.S. Loan Parties) minus (vii) without duplication,
Reserves established by the Administrative Agent in its Permitted Discretion.


(d)Section 6.04 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (m) thereof, (ii) inserting the word “and” after
the semicolon at the end of clause (n) thereof and (iii) adding a new clause (o)
to read in its entirety as follows:


“(o) Investments by the U.S. Borrower or any Domestic Subsidiary in Permitted
Investments managed by a third-party investment manager that is a “Registered
Investment Advisor” (as defined in the Investment Company Act of 1940) and that
is a Lender or an Affiliate thereof or otherwise reasonably acceptable to the
Administrative Agent; provided that (i) at all times that any Investment made
pursuant to this clause (o) is outstanding, the U.S. Borrower and its Domestic
Subsidiaries shall have at least $200.0 million of cash in accounts of the U.S.
Borrower or any U.S. Guarantor subject to a control agreement in favor of the
Administrative Agent that constitutes Collateral securing the Secured
Obligations and (ii) any such cash referred to in subclause (i) shall not be
included in the
U.S. Borrowing Base, the Canadian Borrowing Base or the Borrowing Base;”.


SECTION 2.    Conditions of Effectiveness. This Amendment and the amendment of
the Credit Agreement as set forth in Section 1 hereof shall become effective as
of the first date (such date being referred to as the “Amendment No. 1 Effective
Date”) when each of the following conditions shall have been satisfied:


(a)(i) the Borrowers shall have executed and delivered counterparts of this
Amendment to the Administrative Agent, (ii) the Required Lenders shall have
executed and delivered counterparts of this Amendment to the Administrative
Agent and (iii) the Administrative Agent and the Multicurrency Administrative
Agent shall have executed a counterpart of this Amendment;
(b)the representations and warranties of the Borrowers (x) contained in Section
3 hereof shall be true and correct in all material respects on and as of the
Amendment No. 1 Effective Date; provided that to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates and (y) set forth in the Credit
Agreement are true and correct on and as of the Amendment No. 1 Effective Date
in all material respects with the same effect as though made on and as of the
Amendment No. 1 Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be be true and correct in all material respects only as of such specified
date, and that any representation or warranty which is subject to any
materiality qualifier shall be be true and correct in all respects);





--------------------------------------------------------------------------------







(c)prior to and immediately after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing;


(d)the Administrative Agent shall have received (i) a certificate of each
Borrower, dated the Amendment No. 1 Effective Date and executed by its Secretary
or Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors authorizing the execution, delivery and performance of this Amendment,
(B) identify by name and title and bear the signatures of the Financial Officers
and any other officers of such Borrower authorized to sign this Amendment, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of such Borrower certified by the relevant
authority of the jurisdiction of organization of such Borrower and a true and
correct copy of its bylaws (or a confirmation that there have been no changes to
such documents since those that were delivered to the Administrative Agent on
the Second Amendment Effective Date), and (ii) a certificate of
compliance/status/good standing, as applicable, for each Borrower from its
jurisdiction of organization and each other jurisdiction in which it carries on
business as may be reasonably requested by the Administrative Agent at least
five (5) Business Days prior to the Amendment No. 1 Effective Date;


(e)the Borrowers shall pay all reasonable and documented out-of-pocket expenses
of the Administrative Agent incurred in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, if any (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out- of-pocket fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, counsel to the
Administrative Agent); and


(f)the Borrower shall pay all reasonable fees and expenses due to the Amendment
No. 1 Arranger (including, without limitation, fees and reasonable out-of-pocket
expenses of counsel to the Amendment No. 1 Arranger) required to be paid on the
Amendment No. 1 Effective Date.


SECTION 3.    Representations and Warranties. Each Borrower represents and
warrants as follows as of the date hereof:


(a)neither the execution, delivery or performance by any Borrower of this
Amendment nor compliance with the terms and provisions hereof and the
consummation of other transactions contemplated hereby will (i) require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) violate any Requirement of Law applicable to any
Borrower or the Organizational Documents of any Borrower, (iii) violate or
result in a default under any indenture, agreement or other instrument binding
upon any Borrower or the assets of any Borrower, or give rise to a right
thereunder to require any material payment to be made by any Borrower, or (iv)
result in the creation or imposition of any Lien on any Collateral of any
Borrower, except Liens created pursuant to the Loan Documents; and


(b)each Borrower has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of this Amendment and
has taken all necessary corporate or other organizational action to authorize
the execution, delivery and performance of this Amendment. Each Borrower has
duly executed and delivered this Amendment and this Amendment constitutes a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.




SECTION 4.    Reference to and Effect on the Credit Agreement and the Loan
Documents.


(a)On and after the Amendment No. 1 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement shall mean





--------------------------------------------------------------------------------





and be a reference to the Amended Credit Agreement.


(b)The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment and all grants of security interests are hereby reaffirmed.


(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender, the Administrative Agent or the Multicurrency Administrative
Agent under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents nor a novation thereof. On and after the
effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.


(d)By executing and delivering a copy of this Amendment, each Borrower hereby
agrees and confirms that all Obligations (including those created hereby) shall
continue to be guaranteed and secured pursuant to the Loan Documents.


SECTION 5.    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.


SECTION 6.    Governing Law; Waivers.


(a)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
(b)Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any U.S. Federal or New York
State court sitting in New York, New York in any action or proceeding arising
out of or relating to this Amendment, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment shall affect any right that the Administrative Agent,
the Multicurrency Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Amendment
against any Borrower or its properties in the courts of any jurisdiction.


(c)Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Amendment in any court referred to in paragraph (b)
of this Section 6. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Amended Credit Agreement.
Nothing in this Amendment will affect the right of any party to this Amendment
to serve process in any other manner permitted by law.


(e)EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER





--------------------------------------------------------------------------------





THEORY). EACH PARTY HERETO (x) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6.


(f)Each Borrower hereby irrevocably and unconditionally waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover in any
legal action or proceeding referred to in this Section 6 any special, exemplary,
punitive or consequential damages.


[The remainder of this page is intentionally left blank]







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
LEVI STRAUSS & Co., as U.S. Borrower
 
 
 
 
 
 
By:
/s/ CHRIS OGLE
 
 
 
 
 
 
Name:
Chris Ogle
 
 
 
 
 
 
Title:
Vice President and Treasurer

 
 
 
LEVI STRAUSS & Co., (CANADA) INC.,
 
 
 
as Canadian Borrower
 
 
By:
/s/ CHRIS OGLE
 
 
 
 
 
 
Name:
Chris Ogle
 
 
 
 
 
 
Title:
Assistant Treasurer

























[Signature Page to Amendment]





--------------------------------------------------------------------------------





 
 
 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 
 
 
 
 
 
By:
/s/ SUZANNE JOHNSON
 
 
 
 
 
 
Name:
Suzanne Johnson
 
 
 
 
 
 
Title:
Authorized Signer

 
 
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, individually and as Multicurrency
Administrative Agent
 
 
 
 
 
 
By:
/s/ AUGGIE MARCHETTI
 
 
 
 
 
 
Name:
Auggie Marchetti
 
 
 
 
 
 
Title:
Authorized Signer



























[Signature Page to Amendment]





--------------------------------------------------------------------------------





 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ SUZANNE JOHNSON
 
 
 
 
 
 
Name:
Suzanne Johnson
 
 
 
 
 
 
Title:
Authorized Signer

































[Signature Page to Amendment]



